Citation Nr: 1756259	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  11-26 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1973 to February 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In August 2015, the Board remanded the case for further development.  The Board again remanded the case for further development in April 2017.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record evidence shows that the Veteran's current bipolar disorder is not related to active service or any incident of service.




CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board in June 2015.  

It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  While the RO was unable to obtain VA treatment records from the Battle Creek Medical Center from January 2011 through September 2011, it was determined that the records did not exist and any further attempts would be futile.  Additional VAMC records dated from January 2011 to May 2011, from January 2011 to September 2014, and from January 2011 to January 2014 also did not exist.  VA treatment records from the Battle Creek Medical Center, dated from October 2012 to July 2012, however, were associated with the record.  Additionally, the Veteran's complete Social Security Administration (SSA) records were obtained in May 2017 and have been associated with the claims file.

The Veteran was also been provided with various examinations over the course of the appeal which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the VA examiners, the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record to be adequate for rating purposes and additional examinations are not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

II.  Service Connection 

The Veteran contends that service connection is warranted for his bipolar disorder.  

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a)).  Because bipolar disorder is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

Again, the Veteran contends that his current bipolar disorder is related to service.  In the Veteran's Statement in Support of Claim, dated in August 2001, the Veteran contended that the Marine Corps caused his mental illness due to the "brainwashing that occurred from start to finish."  

At the June 2015 Board hearing, the Veteran further stated that he first started having issues during boot camp after being drilled at and yelled at.  He reported that he did not feel comfortable going to sick bay after boot camp because it was frowned upon.  At the hearing, the Veteran initially testified that he did not seek help until 1985, but then retracted his statement and reported that he instead sought assistance in 1979 at a VAMC at which time he was prescribed medication.  The Veteran also reported that he was going through a divorce in 1979.  He also stated that his condition worsened in 1979 when he met his second wife who convinced him to visit a doctor.  The Veteran was subsequently diagnosed with bipolar disorder in 1985.  He also testified that he stopped taking his medication after it was prescribed in 1979, but that he continuously sought treatment from the time of diagnosis in 1985.
 
Enlistment reports dated in February 1973 reveal that the Veteran reported that he had never been treated for a mental condition and never attempted suicide.

The Board first notes that the Veteran's service treatment records do not show that he complained of or was treated for bipolar disorder at any time during his period of active service.  In a Report of General Information, it was noted that the Veteran was contacted via telephone in October 2016.  The Veteran was asked whether he had any treatment records from an identified VAMC for the year of 1979, the time in which the Veteran reported that he sought help and was prescribed medication.  He replied that he did not have any records.  In October 2016, it was also determined that treatment records from January 1979 to December 1979 could not be located and therefore were unavailable for review.  All efforts were exhausted, and it was determined that any further attempts to obtain the records would be futile.  

The Board also notes that in March 2016, release forms were requested for records dated in 1985; however, the Veteran provided a blank release form.  Therefore, the 1985 records sought by the Board were not obtained.  

The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence does not support granting service connection for bipolar disorder.  Although it shows that the Veteran currently experiences bipolar disorder, it does not suggest that this disability is related to active service or any incident of service.  

Medical treatment records dated from April 1980 to May 1981 are silent as to any complaints or treatments for bipolar disorder while in service.

In May 1997, the Veteran was admitted to a psychiatric residence for feelings of suicide and manic depressive.  The Veteran remained until August 2002 until he relocated.  The Axis I diagnosis included bipolar II disorder, hypomanic.

An August 2001 treatment record showed that the Veteran reported that he was applying for Social Security disability benefits for bipolar disorder.  

In an October 2001 discharge summary report, a psychiatrist reported that the Veteran was evaluated for bipolar affective disorder and reports of suicidal ideation.  The Veteran was prescribed medication and instructed to return to an adult foster home to be followed by a community mental health program.  Treatment reports from March 2001 through October 2001 were negative for any record of treatment during service or for any indications that the disability started or was aggravated by military service.  

An intake examination report dated in December 2005 revealed that the Veteran wanted to establish outpatient health services at a new facility.  At that time, the Veteran reported that he made one suicide attempt during his first divorce by running his car off of the road and reported that he had been hospitalized over fifteen times.  The Veteran did not mention any incidents while in service.  A psychiatric evaluation dated in December 2005 revealed that the Veteran had a family history of mental illness.  The Veteran was ultimately prescribed medication for his bipolar disorder.

Psycho-social diagnostic assessments dated from April 2005 to October 2005 revealed that the Veteran experienced symptoms relating to bipolar disorder.  The Axis I diagnosis included bipolar II disorder.

On over ten occasions, between December 2007 and February 2015, the Veteran was admitted to psychiatric facilities.  The VAMC reports of hospitalization are a part of the claims file.  In each release/discharge summary, the examiners determined that the Veteran was considered fully competent to be discharged to his own custody.  Again, the Veteran did not mention any incidents while in service during any time of applicable treatment.  The Axis I diagnosis included bipolar disorder NOS.

Treatment reports dated in October 2009 reveal that the Veteran was evaluated for
complaints of anxiety, mental problems, and thoughts of suicide.  Medication was prescribed.  This report was negative for any record of treatment during service.

In community health center reports dated from May 2010 to May 2014, the discharge summaries noted that the Veteran had several inpatient admissions marked with previous suicide attempts.  The Axis I diagnoses included bipolar disorder NOS.

Further, a May 2010 VA treatment record showed that the Veteran reported that he was receiving Social Security disability benefits.  

In an August 2010 Notice of Disagreement, the Veteran stated that he was diagnosed with "manic depressive," now known as bipolar disorder in 1985 and was prescribed medication.  He also reported that he first sought treatment in the summer of 1979 while in service and was prescribed medication.

In mental health notes dated in May 2012, it was reported that the Veteran was discharged from a transitional housing program.   

In September 2014, November 2014, and January 2015, the Veteran presented for complaints of depression at a VAMC.  The Axis I diagnoses included bipolar disorder NOS.  

Treatment reports with associated findings from May 1997 to October 2005, reports dated from November 2009 through November 2010, and May 2010 to May 2014 were also reviewed.  These records show a diagnosis of bipolar disorder but do not show that it occurred in service.

In January 2014, February 2015, and January 2016 the Veteran was admitted to a psychiatric facility for suicidal ideation due his bipolar disorder.  A July 2014 emergency department note revealed that the Veteran was discharged from the ER following complaints of suicidal ideation.

In a March 2016 VA examination report, the Veteran was evaluated for his bipolar condition.  The examiner noted that the e-folder was reviewed.  The examiner stated that the Veteran had been consistently treated for bipolar disorder since 1985 and had been hospitalized thirty to forty times, most recently in January 2016, for suicidal ideation and manic behavior.  The Veteran was rated as 100 percent disabled by the Social Security Administration.  It was further noted that the Veteran lived in mental health half way facilities and, at the time of examination, he was actively taking psychotropic medication.  The Veteran demonstrated depressed mood, anxiety, flattened affect, and various other symptoms.  The Axis I diagnosis included bipolar I disorder, severe.  

The examiner noted that the Veteran had no formal treatment for bipolar disorder while in service and had no treatment for any mental health condition from the time of discharge from the Marines in 1977 to his first stated treatment in 1985.  The examiner further stated that while there was documentation of an incident in the Marines in January 1976 where the Veteran yelled at his landlord and her husband, the incident was not evidence of a mental health disorder or symptom.  The examiner concluded that because the Veteran did not relate any manic behavior during the incident and was not treated for any mental health disorder while in the Marines or for eight years following discharge, it was less likely as not that his current bipolar disorder was incurred in or caused by the altercation that was noted in his military record.  By way of rationale, the examiner stated that according to DSM-V, the onset of bipolar disorder can occur at any time during the life cycle and that onset in the late 20s is quite common.  The examiner further reported that there was no evidence that the Veteran's bipolar disorder was in any way related to service and that the Veteran's alcohol abuse and bipolar disorder were independent of each other.   

Mental health notes dated from January 2015 to May 2017 also include diagnoses of bipolar disorder.

In a May 2017 C&P examination report, the examiner determined that the Veteran had bipolar disorder with the most recent episode as depression without psychosis anxiety.  The examiner provided medication and suggested psychotherapy.  Again, these records show a diagnosis of bipolar disorder but do not show that it occurred in service.

In May 2017, pursuant to the Board's prior remand directive, the Veteran's Social
Security Administration records were associated with the claims file.  These records indicate that he is in receipt of SSA disability benefits for affective/mood disorders, and the benefits were continued in April 2006.  However, the fact that the SSA has ruled that the Veteran is disabled under SSA law, does not solely establish that the Veteran is disabled for VA compensation purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bipolar disorder.  The record evidence does not support his assertions concerning an etiological link between his bipolar disorder and active service.  It shows instead that, although the Veteran currently experiences disability due to bipolar disorder, it is not related to active service or any incident of service.

The March 2016 VA examiner opined that it was less likely than not that the Veteran's bipolar disorder was related to service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for bipolar disorder.  Thus, the Board finds that the claim of service connection for bipolar disorder is denied.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104 (a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107 (b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303 (a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of bipolar disorder have been continuous since service.  He asserts that he continued to experience symptoms relating to bipolar disorder after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bipolar disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 

The Board finds that the Veteran's more recently-reported history of continued symptoms of bipolar disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history provided at the service separation examination in February 1977, the Veteran denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later). 

The May 2016 VA examiner stated that the Veteran himself reported that he had not sought treatment for bipolar disorder until approximately the year 1985 when his outpatient treatment records reflect that such treatment began.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"); see also Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

When the Veteran sought to establish medical care after service, he did not report the onset of bipolar disorder symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  

He also did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim in August 2001.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341   (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board was entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

Lastly, the Board notes that the Veteran is not competent to determine the etiology of his bipolar disorder as he is a lay person without the requisite medical training.    See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue of whether a lay person is competent to diagnose a psychiatric disorder and opine as to its cause is not unique to veterans law. See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions). To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful. Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm. Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975). The rationale given for this rule is that mental disturbance is easily simulated. The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury. The Board concludes that this rule is compatible with the veterans benefits system. VA regulations already require medical proof that psychoses and PTSD are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fifth Ed. See 38 C.F.R. §§ 3.304 (f), 3.384, 4.125(a) (2015). Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists and its etiology.
Here, the competent and probative medical opinion evidence concerning the onset of his bipolar disorder clearly is against the claim of service connection.  In this regard, the medical examiner has stated that the Veteran's post-service bipolar disorder is less likely than not related to service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against the claim of service connection.


ORDER

Entitlement to service connection for bipolar disorder is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

In the April 2017 remand, the Board requested, in part, an addendum opinion with a more complete rationale regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.

The Veteran was afforded an initial VA audiological examination in March 2016; the examiner determined that the Veteran had bilateral hearing loss.  The examiner opined that the Veteran's right ear hearing loss was less likely as not caused by an event in service because "review of the cfile shows hearing within normal limits at enlistment and separation with no significant hearing threshold shift."  Regarding the Veteran's pre-existing left ear hearing loss, the examiner opined that it was not aggravated beyond normal progression in military service because there was "no change in hearing thresholds during military service."  

The Board, in its April 2017 decision, found the opinions to be insufficient and remanded the claim for an addendum opinion to determine the etiology of the bilateral hearing loss and tinnitus claims.

An addendum opinion was completed in May 2017 following a review of the Veteran's entire claims file.  The records indicated the existence of both bilateral hearing loss and tinnitus.  The examiner opined that it was less likely than not (less than 50 percent probability) that bilateral hearing loss and tinnitus were incurred in or caused by the claimed in-service injury, event, or illness.  

In regard to bilateral hearing loss, the examiner stated that his review of the audiograms during service indicated that they were invalid due to masking not being used.  The examiner further reported that recorded results were indicative of crossover which was made clear by the audiogram completed in July 1974 where masking was used.  The examiner stated that this showed that unmasked thresholds were similar to other tests and no hearing at limits of stimulation in the left ear when masking was used.  He also reported that this evidence was confirmed by ENT comments on a referral at enlistment.  The examiner further stated that the right ear was unchanged from enlistment to separation with no significant hearing threshold shifts and that it should be noted that the separation results were recorded with left and results switched.  The examiner stated that the opinion was unchanged as there were no significant threshold shifts in the right ear, and the Veteran had a pre-existing dead ear in the left.

In regard to tinnitus, the examiner stated that the opinion remained unchanged as tinnitus was first noticed more than thirty years after discharge from active military service.

The Board finds that further clarification from the examiner is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Return the May 2017 VA audiology report to the examiner for a clarification of opinion.

Right Ear

(a) In regard to the threshold shift seen in the right ear hearing acuity when comparing the Veteran's initial February 1973 audiogram with the July 1974 audiogram, is it the examiner's contention that the shift is "not significant" because either the February 1973 audiogram or the July 1974 audiogram or both are "invalid"?  Please clarify.  

(b) In regard to the July 1975 audiogram and February 1977 separation audiogram, please explain the significance of normal hearing in regard to the likelihood any military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

Left Ear 

(a) Please specifically address whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's pre-existing left ear hearing loss (or "dead ear") underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) during his active duty military service.  Please consider/discuss the in-service shift in thresholds shown during the July 1974, July 1975, and February 1977 audiograms.  If the examiner is of the opinion that the shift is "not significant" because any of the audiograms are "invalid" please specifically indicate that this is the case. 

(b) If the Veteran's pre-existing left ear hearing loss (or "dead ear") did increase in severity during service, the examiner must opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition.

Tinnitus

In light of VA Training Letter 10-02 (now incorporated into the M21-1 as part of the "Live Manual" project) which provides that "[t]he onset [of tinnitus] may be gradual or sudden, and individuals are often unable to identify when tinnitus began" and "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurs" and "[t]herefore, delayed-onset tinnitus must be considered," is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's tinnitus is etiologically related to in-service military noise exposure on a delayed-onset theory of causation?

2.  The RO should ensure that the examiner's addendum relating to the bilateral hearing loss and tinnitus claims complies with these directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completion of all steps above, readjudicate the Veteran's claim on appeal.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


